RECOMMENDED FOR FULL-TEXT PUBLICATION
                                  Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                         File Name: 15a0252p.06

                        UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT
                                       _________________


 WILLIAM BROWN III,                                          ┐
                                     Plaintiff-Appellant,    │
                                                             │
                                                             │        No. 15-1323
            v.                                               │
                                                              >
                                                             │
 VAN RU CREDIT CORPORATION,                                  │
                                    Defendant-Appellee.      │
                                                             ┘
                              Appeal from the United States District Court
                             for the Eastern District of Michigan at Detroit.
                        No. 2:14-cv-12136—Victoria A. Roberts, District Judge.
                                 Decided and Filed: October 22, 2015

                 Before: ROGERS and DONALD, Circuit Judges; ROSE, District Judge.*

                                         _________________

                                              COUNSEL

ON BRIEF: Gary D. Nitzkin, Travis Shackelford, MICHIGAN CONSUMER CREDIT
LAWYERS, Southfield, Michigan, for Appellant. Nicole M. Strickler, MESSER, STILP &
STRICKLER, LTD., Chicago, Illinois, for Appellee.

         ROGERS, J., delivered the opinion of the court in which ROSE, D.J., joined. DONALD,
J. (pp. 9–10), delivered a separate dissenting opinion.
                                         _________________

                                               OPINION
                                         _________________

        ROGERS, Circuit Judge. Plaintiff Brown owed student loan debt, which he alleges Van
Ru Credit Corporation was retained to collect. A Van Ru employee left a voicemail at Brown’s

        *
          The Honorable Judge Thomas M. Rose, District Judge for the Southern District of Ohio, sitting by
designation.




                                                    1
No. 15-1323                 Brown v. Van Ru Credit Corp.                      Page 2

business that stated the caller’s and Van Ru’s names, a return number, and a reference number.
The caller asked that someone from the business’s payroll department return her call. Brown
sued Van Ru for violations of the Fair Debt Collection Practices Act, alleging in part that the
voicemail was a communication “in connection with the collection of any debt” with a third
party in violation of 15 U.S.C. § 1692c(b). The district court granted Van Ru’s motion for
judgment on the pleadings. Brown appeals, arguing that he sufficiently pled a violation of
§ 1692c(b). The district court properly granted Van Ru’s motion. The voicemail left at Brown’s
business was not a “communication” as that term is defined in the Fair Debt Collection Practices
Act. A communication must “convey[] . . . information regarding a debt directly or indirectly to
any person through any medium,” 15 U.S.C. § 1692a(2), and the voicemail message did not
convey such information. As a result, there was no violation of § 1692c(b).

       The following are the facts as alleged in Brown’s complaint. At all times relevant to this
suit, Brown owed debt on a student loan. Van Ru Credit Corporation, a debt collection agency,
twice contacted the business that Brown owns. First, in late March or early April 2014, Van Ru
mailed a letter to Brown’s business seeking Brown’s payroll information. Brown does not allege
that this letter in any way violated the Fair Debt Collection Practices Act (FDCPA) or any other
law. Second, on April 14, 2014, a Van Ru employee called Brown’s business and left the
following voicemail in the business’s “general mail box”:

       Good morning, my name is Kay and I’m calling from Van Ru Credit Corporation.
       If someone from the payroll department can please return my phone call my
       phone number is (877) 419-5627 and the reference number is *****488; again my
       telephone number is (877) 419-5627 and reference number is *****488.

Brandon Harris, an employee at the business, heard the message and was aware that Van Ru is a
debt collector. Brown’s proposed amended complaint additionally alleges that Harris “is . . .
aware that any personal calls received at [Brown]’s business are intended solely for [Brown].”
Brown received no further communications from Van Ru, and he does not allege any further
communication to Brown’s business either.

       Brown filed suit in federal court, alleging that Van Ru’s voicemail violated two
provisions of the FDCPA. First, Brown alleged that Van Ru violated 15 U.S.C. § 1692c(b) by
communicating with a third party regarding Brown’s debt. Second, Brown alleged that Van Ru
No. 15-1323                       Brown v. Van Ru Credit Corp.                                Page 3

violated 15 U.S.C. § 1692g(a) by failing to provide required written notices after an “initial
communication with a consumer.” Brown also alleged claims under the Michigan Occupational
Code, MCL § 339.915, and the Michigan Collection Practices Act, MCL § 445.252. Van Ru
filed an answer and then, before the start of discovery, a motion for judgment on the pleadings.
Brown responded, and also filed a motion to amend his complaint with the additional allegation
that Harris knew that calls to Brown’s business were intended for Brown. The district court
granted Van Ru’s motion for judgment on the pleadings and denied Brown’s motion to amend
his complaint as futile. The district court reasoned that because the voicemail message did not
imply the existence of a debt, it was not a “communication” as defined by the FDCPA.
Therefore, Brown failed to state a claim under the FDCPA.                        The district court declined
jurisdiction over Brown’s state law claims. Brown filed a motion for reconsideration, which the
district court denied as not identifying a palpable defect or raising new issues.

        On appeal, Brown argues that he stated a claim under 15 U.S.C. § 1692c(b), the
FDCPA’s prohibition on certain communications with third parties.1

        The district court properly granted Van Ru’s motion for judgment on the pleadings,
because Brown failed to plead a communication by Van Ru under the FDCPA. In order to state
a claim under 15 U.S.C. § 1692c(b), a plaintiff must plausibly allege, in part, that the defendant
“communicate[d], in connection with the collection of any debt, with any person other than the
consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor,
the attorney of the creditor, or the attorney of the debt collector.” 15 U.S.C. § 1692c(b). The
FDCPA defines “communication” as “the conveying of information regarding a debt directly or
indirectly to any person through any medium.” 15 U.S.C. § 1692a(2). To convey information
regarding a debt, a communication must at a minimum imply the existence of a debt. Otherwise,
whatever information is conveyed cannot be understood as “regarding a debt.”                           Van Ru’s
voicemail message—which does little more than ask someone from Brown’s business’s payroll
department to call back—does not do so.

        1
           Brown also argues that the district court improperly considered allegations in and exhibits to Van Ru’s
answer. But we review the district court’s decision de novo. Tucker v. Middleburg-Legacy Place, 539 F.3d 545,
549 (6th Cir. 2008). Therefore, there is no need to consider this argument. Brown also half-heartedly attempts to
revive his § 1692g claim in his reply brief, but this is too late. See Thaddeus-X v. Blatter, 175 F.3d 378, 403 n.18
(6th Cir. 1999) (en banc); Bickel v. Korean Air Lines Co., Ltd., 96 F.3d 151, 153 (6th Cir. 1996).
No. 15-1323                   Brown v. Van Ru Credit Corp.                         Page 4

       Under the circumstances alleged in Brown’s complaint, Van Ru’s voicemail does not
convey information regarding Brown’s debt. An employee of Brown’s business who hears this
message would understand it to concern Brown’s debt only in the most exceptional of
circumstances. Nothing in the message even suggests that any kind of debt exists. Brown argues
that the presence of the word “Credit” in “Van Ru Credit Corporation” clearly refers to debt
collection. But the word “credit” refers to a category of financial activities far broader than debt
collection. The other pieces of information in the voicemail—the reference number and the toll-
free number to call back—only give the impression that Van Ru has some kind of business
relationship with Brown’s business or someone employed by Brown’s business, or perhaps that
Van Ru seeks to create some kind of business relationship. Finally, the fact that the voicemail
asks for someone from payroll to call back suggests only that Van Ru is seeking some sort of
payroll information, whether about an individual employee or the business as a whole. Taken
together, these data do not imply that Brown or anyone else at his business owes debt. It is easy
to see how the inquiry could instead relate to any number of other matters (such as, to take one
example, a credit check) unrelated to a personal debt covered by the FDCPA. Thus while the
voicemail clearly conveys information, it does not convey information regarding a debt; it does
not tend to make the listener better informed about the existence or state of Brown’s debt.

       What information a message conveys depends partly on context, but Brown does not
plead circumstances in which Van Ru’s message would mean more than what the words say.
A message that would seem cryptic to a third party may have a clearer import when directed to
the debtor, and a message that is part of a series of communications may mean more because of
what has already been said. But here, Van Ru’s voicemail, which was not directed to Brown,
was preceded only by a single letter that, so far as Brown pleads, did no more than inquire after
Brown’s payroll information. Brown does not plead that Harris or anyone else saw the letter, so
it may not be appropriate to treat it as part of the context for the voicemail. Regardless, the letter
only indicates that the payroll information the voicemail seeks is likely to be Brown’s payroll
information. It still does not create a context in which the voicemail suggests anything about
Brown’s debt. Therefore, the voicemail does not convey information about a debt and is not a
“communication” under the FDCPA.
No. 15-1323                  Brown v. Van Ru Credit Corp.                      Page 5

       This application of the definition of “communication” under the FDCPA is consistent
with the FDCPA’s purposes, the Fair Trade Commission’s commentary, and the decision of the
Tenth Circuit in Marx v. General Revenue Corp., 668 F.3d 1174 (10th Cir. 2011). The FDCPA
aims “to eliminate abusive debt collection practices by debt collectors, to insure that those debt
collectors who refrain from using abusive debt collection practices are not competitively
disadvantaged, and to promote consistent State action to protect consumers against debt
collection abuses.” 15 U.S.C. § 1692(e). “Abusive debt collection practices contribute to the
number of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of
individual privacy.” § 1692(a). “The ban on communicating with third parties like employers is
meant to protect debtors from harassment, embarrassment, loss of job, [and] denial of
promotion.” Marx, 668 F.3d at 1183. A communication to a third party poses little threat to a
debtor unless it inspires the third party to harass the debtor or else reveals potentially
embarrassing or harmful information to the third party.           If a debt collection agency
communicates with a third party without either mentioning the debtor or revealing that the debtor
owes any debt, it is hard to see how the harms that the FDCPA seeks to avoid could occur. But
if the debt collector conveys information regarding the debt to a third party—informs the third
party that the debt exists or provides information about the details of the debt—then the debtor
may well be harmed by the spread of this information. Thus, the Senate Report on the FDCPA
paraphrases the prohibition on third-party contacts as “prohibit[ing] disclosing the consumer’s
personal affairs to third persons” in order to avoid “invasions of privacy” and “loss of jobs.”
S. Rep. 95-382, at 4 (1977). This suggests that the FDCPA does not cover communications that
do not refer to or imply the existence of a debt and thus do not reveal information about the
debtor’s debts.

       The non-binding commentary of the Federal Trade Commission lends further support to
this approach. In rejecting an interpretation that would categorically exclude from the definition
of “communication” all communications that do not directly refer to the existence of a debt, the
Commission notes that Congress intended “a common sense approach” to the definition of
“communication.” Statements of General Policy or Interpretation Staff Commentary on the Fair
Debt Collection Practices Act, 53 Fed. Reg. 50097, 50099 (Dec. 13, 1988). Messages may
imply the existence of a debt in some situations, and they are “communications” in exactly those
No. 15-1323                        Brown v. Van Ru Credit Corp.                                  Page 6

situations. Thus, “communication” under the FDCPA “does not include situations in which the
debt collector does not convey information regarding the debt, such as . . . [a] request to a third
party for information about the consumer’s assets, if the debt collector does not reveal the
existence of a debt.” Id. at 50102. Here, the debt collector’s request concerned income rather
than assets, but it similarly did not directly or indirectly reveal the existence of Brown’s debt or
any information about his debt.

       Finally, this approach is consistent with that adopted by the Tenth Circuit, the only other
circuit to consider the definition of “communication” in § 1692a(2) as applied to a third-party
communication.         Marx, 668 F.3d at 1177–78.2             In Marx, the Tenth Circuit considered a
§ 1692c(b) claim very similar to the one here. Marx received a fax that contained the same
information as that provided by Van Ru’s voicemail, with only two differences. First, the fax
specifically requested employment verification and employment information, and presumably
(though the court does not state this explicitly) identified the plaintiff, Marx, by name. Id. at
1176. Second, the debt collector’s name was General Revenue Corporation (“GRC”), not Van
Ru Credit Corporation, and the fax provided GRC’s logo and address in addition to its name and
phone number. Id.

       The Marx court reasoned that the fax was not a communication: “This fax cannot be
construed as ‘conveying’ information ‘regarding a debt.’ Nowhere does it expressly reference
debt; it speaks only of ‘verify[ing] [e]mployment.’ Nor could it reasonably be construed to
imply a debt.” Id. at 1177. The requirement that, at the very least, a communication imply a
debt arises from the statutory language:

       [The] requirement is implicit in the word “convey.” To convey is to impart, to
       make known. If one drafts a letter full of unlawful collection threats, but never
       mails it, nothing is conveyed. So, too, if the “communication” is in Sanskrit. The
       fax here never used the words “debt,” “collector,” “money,” “obligation,” or
       “payment.”

Id. at 1182. This reasoning is directly applicable here. Van Ru’s voicemail provided less
information that could relate to a debt, as it did not even mention Brown by name, and the name



       2
           The Marx opinion was joined by Judge Gilman of our Circuit, sitting by designation.
No. 15-1323                      Brown v. Van Ru Credit Corp.                              Page 7

“Van Ru Credit Corporation” is hardly more likely to imply the existence of a debt than “General
Revenue Corporation.”

        While Marx was unable to show at summary judgment that the fax had actually informed
any third party of her debt, this fact provides little basis for distinguishing Marx.3 Brown’s
proposed amended complaint appears to imply that Harris believed Van Ru’s voicemail was for
Brown and concerned a debt. In contrast, the Marx court noted that “[n]o testimony shows that .
. . [Marx’s] employer was aware that the facsimile in any way concerned a default on a student
loan.” Id. at 1177. But this was relevant only because it bolstered the court’s argument that the
fax could not “reasonably be construed to imply a debt.” Id. (emphasis added). That Harris may
have guessed that Van Ru’s voicemail related to Brown’s debt does not mean that the voicemail
conveyed this information or that it could reasonably be construed to do so. The purposes of the
FDCPA are not served by taking into account conclusions drawn by third parties where debt
collectors could not reasonably expect those third parties to draw such conclusions.

        Finally, requiring that a communication at a minimum imply or refer to the existence of a
debt is consistent with the text of the FDCPA as a whole. Some district courts and the dissent in
Marx—though, curiously, not Brown—have argued that a narrow interpretation of the
“communication” definition in § 1692a(2) would make § 1692b, or at least § 1692b(5),
redundant. See Marx, 668 F.3d at 1186–87 (Lucero, J., dissenting); Henderson v. Eaton, No. 01-
0138, 2001 WL 969105 at *2 (E.D. La. Aug. 23, 2001); West v. Nationwide Credit, Inc., 998 F.
Supp. 642, 645 (W.D.N.C. 1998); Miller v. Prompt Recovery Servs., No. 5:11CV2292, 2013 WL
3200659 at *11 (N.D. Ohio June 24, 2013). Section 1692b provides a safe harbor for third-party
consumer-location inquiries that, among other conditions, do not “state that [the debtor] owes
any debt” or “use any language or symbol on any envelope or in the contents of any
communication effected by the mails or telegram that indicates that the debt collector is in the
debt collection business or that the communication relates to the collection of the debt.”
§ 1692b(2), (5).      The supposed anomaly is that the § 1692b exception to the limit on



        3
          Brown also attempts to distinguish Marx on the ground that that case involved a communication that was
“reasonably necessary to effectuate a postjudgment judicial remedy” and was thus permissible under § 1692c(b).
But nothing in the opinion supports this proposition.
No. 15-1323                  Brown v. Van Ru Credit Corp.                       Page 8

communications itself has an exception in § 1692b(5) that includes some things that are not
communications in the first place.

       The Marx majority’s response to this concern is compelling. The court reasoned that the
definition of “communication” in § 1692a(2) was unambiguous, and so it was better to assume
that in § 1692b Congress in an abundance of caution had “repeat[ed] language in order to
emphasize it.” Marx, 668 F.3d at 1183. This interpretation is bolstered by the Senate Report on
the legislation, which makes clear that § 1692b is designed to secure a particularly important
class of contacts: “[T]he committee . . . recognizes the debt collector’s legitimate need to seek
the whereabouts of missing debtors. Accordingly, this bill permits debt collectors to contact
third persons for the purpose of obtaining the consumer’s location.” S. Rep. 95-382, at 4 (1977).
Clear legislative guidelines provide valuable protection for debt collectors engaging in this
single, important activity. Absent this safe harbor, debt collectors might still be subject to suit
for inoffensive location inquiries when plaintiffs could allege that, because of unusual
circumstances, these inquiries conveyed information regarding debts.           Even if a correct
interpretation of the FDCPA absent § 1692b would preclude all such suits, § 1692b still provides
certain and predictable protection from liability for an important activity that would otherwise be
protected only under general statutory terms that require “common sense” to interpret. See
Statements of General Policy or Interpretation Staff Commentary on the Fair Debt Collection
Practices Act, 53 Fed. Reg. 50097, 50,099 (Dec. 13, 1988).

       The judgment of the district court is affirmed.
No. 15-1323                   Brown v. Van Ru Credit Corp.                     Page 9

                                       _________________

                                            DISSENT
                                       _________________

       BERNICE BOUIE DONALD, Circuit Judge, dissenting.                 The majority’s opinion
analyzes whether the voicemail message was a communication by contemplating how the
employee who heard the voicemail understood it. Conducting such an inquiry is not appropriate
in this case. The only question should have been whether the Van Ru representative conveyed
information about Brown’s loan to his employee. The reference number left in the voicemail
message could have been information regarding Brown’s debt, or it could also have been merely
the Van Ru representative’s employee number. However, due to the district court’s order,
Brown did not have an opportunity to, via discovery, identify the true nature of the reference
number.

       The Fair Debt Collection Practices Act (“FDCPA”) defines a communication as a term
that means the “conveying of information regarding a debt directly or indirectly to any person
through any medium.” 15 U.S.C.A. § 1692a(2). The term “regarding” is not defined by the
FDCPA. Therefore, I consult the dictionary to ascertain its definition. See Appoloni v. United
States, 450 F.3d 185, 199 (6th Cir. 2006) (“Where, as here, no statutory definitions exist, courts
may refer to dictionary definitions for guidance in discerning the plain meaning of a
statute’s language”) (citations omitted).   Merriam-Webster’s defines regarding as a word
that means “relating    to    something.”   Merriam-Webster      Online,    http://www.merriam-
webster.com/dictionary/regarding (last visited October 13, 2015). Thus, the ultimate question
this case presents is whether the Van Ru representative conveyed information to Brown’s
employee that related to his loan.

       Van Ru’s representative conveyed four pieces of information in the voicemail message:
(1) her name, (2) the name of the company for which she worked, Van Ru Credit Corporation,
(3) her work telephone number, and (4) a reference number. The only piece of information that
could relate to Brown’s loan is the reference number. See Brody v. Genpact Servs., LLC, 980 F.
Supp. 2d 817, 820 (E.D. Mich. 2013) (holding that the name of an employer and a phone number
are generic and do not refer to a debt).
No. 15-1323                  Brown v. Van Ru Credit Corp.                     Page 10

       Whether the reference number related to Brown’s loan depends on the nature of the
reference number.    For example, if the reference number was Brown’s loan identification
number issued to him by the company that supplied his loan, then Van Ru’s representative would
have undoubtedly conveyed information regarding Brown’s loan. The district court dismissed
this case before discovery had begun. Consequently, Brown did not have the opportunity to
unearth the true identity of the reference number. Until the true identity of the reference number
is known, I cannot agree with the majority’s determination that the voicemail did not convey
“any information” regarding Brown’s loan.

       The majority’s opinion suggests that courts should consider the knowledge of the receiver
of the message when deciding whether or not it constitutes a communication under 15 U.S.C.
§ 1692a. Thus, what could be a communication if received by one person may not be a
communication if heard by another.       For example, the majority opinion proposes that the
voicemail message would constitute a “communication” if heard by Brown, but not a
“communication” when heard by another individual who had no reason to know of Brown’s
loan. Consequently, using the majority’s reasoning, a different outcome would result if Brown’s
brother, who knew about his loan, overheard the voicemail message, but not if his sister
overheard it but did not know about his loan.

       In my view, either the Van Ru representative conveyed information regarding Brown’s
loan or she did not. Conducting that inquiry has nothing to do with evaluating what Brown’s
employee knew or did not know. Since the nature of the reference number has yet to be
disclosed, this case was dismissed prematurely. Accordingly, I would remand to the district
court to allow Brown an opportunity to conduct discovery.

       For the foregoing reasons, I respectfully dissent.